      Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 1 of 45




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                 DAVENPORT DIVISION


 JOHN DOE,

       Plaintiff,                                         No. 3:19-cv-00047-RGE-HCA


 v.

 UNIVERSITY OF IOWA; BOARD OF                           ORDER GRANTING IN PART
 REGENTS, STATE OF IOWA; TIFFINI                         AND DENYING IN PART
 STEVENSON EARL; IRIS FROST; LYN                        DEFENDANTS’ MOTION TO
 REDINGTON; ANGIE REAMS;                                DISMISS THIRD AMENDED
 CONSTANCE SCHRIVER CERVANTES;                                COMPLAINT
 JOHN KELLER; MONIQUE DICARLO; and
 MARK BRAUN,

       Defendants.

I.     INTRODUCTION

       Plaintiff John Doe sues the University of Iowa, the Board of Regents of the State of Iowa,

and several University and Board officials for allegedly violating his rights under state and federal

law during a sexual misconduct investigation that led to his expulsion from the University. Now

before the Court is Defendants’ motion to dismiss Doe’s third amended complaint. For the reasons

set forth below, the Court grants in part and denies in part Defendants’ motion.

II.    BACKGROUND

       A.      Factual Background

       The Court accepts the facts alleged in Doe’s third amended complaint as true for the

purpose of considering Defendants’ motion to dismiss. See Schaaf v. Residential Funding Corp.,

517 F.3d 544, 549 (8th Cir. 2008). Doe’s third amended complaint exceeds seventy pages, with

almost fifty pages of factual allegations. ECF No. 57. Essential allegations are summarized below.

       At the time of the events giving rise to this lawsuit, Doe was an international graduate
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 2 of 45




student in the University’s sociology department. Id. ¶¶ 9, 54–55. Doe was born and raised in

Kuwait, and he is a citizen of a predominantly Muslim South-Asian country. Id. ¶¶ 53, 459. In

2017, two female undergraduate students accused Doe of sexual misconduct. Id. ¶¶ 58, 60–117.

Doe met the two students through an undergraduate research group organized by the University’s

sociology department. Id. ¶¶ 56, 59. The Court refers to these students as “Complainant #1” and

“Complainant #2,” or “Complainants.” 1 The Complainants accused Doe of touching their breasts

without their consent, making inappropriate remarks, and bringing alcohol to the research group.

Id. ¶¶ 3, 82–83. Complainant #1 further accused Doe of kissing her without her consent. Id. ¶ 82.

The Complainants filed their initial complaints about Doe with Dr. Michael Lovaglia, a professor

in the University’s sociology department. See id. ¶¶ 55, 79, 83. Lovaglia reported the complaints

to Defendant Monique DiCarlo, the University’s Sexual Misconduct Response Coordinator and

Title IX Coordinator. Id. ¶¶ 18, 79.

       After the Complainants reported Doe’s alleged misconduct, Defendant Lyn Redington, the

University’s then-Assistant Vice President and Dean of Students for Student Affairs, informed

Doe that Defendant Tiffini Stevenson Earl, a compliance officer with the University’s Office of

Equal Opportunity and Diversity, was investigating the complaints against Doe. Id. ¶¶ 12, 14, 118.

Defendant Constance Schriver Cervantes, another compliance officer in the Office of Equal

Opportunity and Diversity, assisted in the investigation. Id. ¶ 16. After an investigation lasting

several months, Stevenson Earl produced a report finding Doe had violated the University’s

student conduct rules. Id. ¶ 120. Stevenson Earl’s report found Doe responsible for sexual assault

and sexual harassment. Id. ¶ 121. Stevenson Earl recommended the University suspend or expel


1 Doe’s third amended complaint uses the pseudonyms “Sally Roe” and “Lisa Roe” and refers to
the Complainants by their pseudonymous first names throughout. ECF No. 57. To avoid referring
to the Complainants by pseudonymous first names, the Court refers to Sally Roe as “Complainant
#1” and Lisa Roe as “Complainant #2.”
                                                2
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 3 of 45




Doe if a formal hearing confirmed her finding of sexual assault. Id. ¶ 126. Schriver Cervantes

banned Doe from campus pending a hearing and final determination on the allegations. Id. ¶ 139.

Doe alleges Stevenson Earl was biased against him, discounted and withheld exculpatory

evidence, and violated his due process rights. Id. ¶¶ 131–37. Doe alleges Schriver Cervantes’s

interim sanction was “discriminatory, objectively unreasonable, arbitrary, and capricious” because

she did not act in good faith and failed to consider less severe sanctions that would have

accommodated his educational needs. Id. ¶ 142.

       Defendant Iris Frost, a professor of rhetoric at the University of Iowa and a former

prosecutor, served as the adjudicator of Doe’s hearing. Id. ¶ 145. The Complainants, Doe, and

Dr. Lovaglia testified at the hearing, among other witnesses. Id. ¶¶ 162–207; see also id. ¶ 215.

Frost found Doe responsible for sexually assaulting and sexually harassing both Complainants,

and for possessing and consuming alcohol in a University building. Id. ¶¶ 209–10. Based on Frost’s

findings, Redington expelled Doe from the University. Id. ¶ 231. Doe alleges Frost had a conflict

of interest, exhibited bias against him, ignored and excluded exculpatory evidence, and reached a

conclusion unsupported by and contrary to the evidence. Id. ¶¶ 145, 152, 156, 162–230. Doe

alleges the University did not allow him to meaningfully cross-examine witnesses. Id. ¶¶ 153–54.

Doe also alleges the University’s “anti-retaliation policy,” which prevented him from speaking

with potential witnesses before the hearing, deprived him of due process. Id. ¶¶ 143–44. He further

alleges Redington’s sanction of expulsion was grossly disproportionate to his alleged misconduct.

Id. ¶¶ 231–35.

       Doe appealed the hearing decision and sanction. Id. ¶ 238. Defendant John Keller, the

University’s Associate Provost and Dean of the Graduate College, reviewed Doe’s first

appeal. Id. ¶ 237. Keller upheld the hearing decision and sanction in a one-sentence decision.

Id. ¶¶ 243–44. Doe alleges Keller was indifferent to Doe’s rights because Keller provided no

                                                 3
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 4 of 45




rationale for his decision. Id. ¶ 244. Doe next appealed to the Board. Id. ¶ 245. Doe argued the

proceedings below had been conducted in a biased, discriminatory, hostile, and unconstitutional

manner. Id. ¶¶ 253–69. Defendant Mark Braun, the Board’s Executive Director, denied Doe’s

request for a stay pending the appeal. Id. ¶¶ 19, 245–49. Ultimately, the Board affirmed the

hearing decision and sanction. Id. ¶ 272. The Board did not explain its decision. See id.

       Doe alleges that, at the time of these events, several factors created a hostile environment

for male students at the University. Id. ¶ 276. First, Doe alleges the University felt pressure to

disregard the rights of male students. Id. ¶¶ 277–90. Doe alleges this pressure stemmed in part

from the United States Department of Education’s Office for Civil Rights (OCR) and its 2011

“Dear Colleague Letter,” which threatened to end federal funding for universities that did not

adequately discipline male students who committed sexual assault. Id. ¶¶ 26, 277–79. 2 He

further alleges that lawsuits and ongoing OCR investigations related to the University’s

discrimination against females, as well as related criticism, prompted the University to overcorrect

and disregard the rights of male students. Id. ¶¶ 280–90, 324–32. Second, Doe alleges the

University used biased statistics to help raise money for a campaign to fight campus sexual assault.

Id. ¶¶ 291–301. Third, Doe alleges the University “pathologized” masculinity by equating it with

“rape culture.” Id. ¶¶ 302–17. Fourth, Doe alleges the University used biased sexual assault

training programs that favored of alleged victims of sexual assault. Id. ¶¶ 318–23. He alleges

DiCarlo was responsible for these training programs. See id. Fifth, Doe alleges the University

fostered a hostile environment for minorities and male students of color. Id. ¶¶ 333–36. He cites



2 As Doe recognizes, the OCR withdrew the 2011 Dear Colleague Letter in 2017. ECF No. 57
¶ 28; U.S. Dep’t Educ., Office Civil Rights, Dear Colleague Letter (Sept. 22, 2017),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf; see also Stahl v.
U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“The district court may take judicial
notice of public records and may thus consider them on a motion to dismiss.”).
                                                 4
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 5 of 45




alleged protests about the University’s treatment of students of color and a reported decline in

international students’ enrollment at the University. Id.

       Additional facts are discussed below as necessary.

       B.      Procedural Background

       Doe sues the University, the Board, Stevenson Earl, Frost, Schriver Cervantes,

Keller, Braun, DiCarlo, Redington, and Redington’s successor, Defendant Angie Reams. See id.

¶¶ 10–19. He sues all the individual Defendants except Reams in their official and individual

capacities. See id. ¶¶ 12–14, 16–19. Doe sues Reams in her official capacity only. Id. ¶ 15.

       Doe sues the University and the Board for sex discrimination as prohibited by Title IX of

the Education Amendments of 1972, alleging claims of erroneous outcome (Count 2), hostile

environment (Count 3), and deliberate indifference (Count 4). Id. ¶¶ 389–456. He also sues

the University and the Board for breach of contract (Count 7). Id. ¶¶ 511–30. Doe sues all

individual Defendants under 42 U.S.C. § 1983 for violations of procedural and substantive due

process (Count 1) and equal protection (Count 6). Id. ¶¶ 339–88, 484–510. He also sues Frost,

Schriver Cervantes, Redington, Keller, and Braun for race discrimination under 42 U.S.C. § 1981

(Count 5). Id. ¶¶ 457–83. Finally, in addition to monetary damages, Doe seeks a declaratory

judgment and injunction (Count 8). Id. ¶¶ 531–47. Doe requests the Court declare the University’s

sexual misconduct policies unconstitutional, prohibit the University from pursuing further

disciplinary proceedings against him, and require the individual Defendants to reinstate him as a

student and clear his record. Id.

       Defendants move to dismiss Doe’s third amended complaint for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). ECF No. 60. Defendants argue Stevenson Earl,

Frost, Schriver Cervantes, Keller, and Braun are absolutely immune from suit in their individual

capacities. Id. ¶ 10; Defs.’ Br. Supp. Mot. Dismiss Third Am. Compl. 6–9, ECF No. 67. Defendants

                                                 5
       Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 6 of 45




further argue that all Defendants sued in their individual capacities should receive qualified

immunity on the procedural due process component of Doe’s due process claim (Count 1).

ECF No. 67 at 9–12. On the merits, Defendants challenge the sufficiency of Doe’s Title IX claims

(Counts 2 through 4), race discrimination claim under § 1981 (Count 5), and breach of contract

claim (Count 7). ECF No. 60 ¶¶ 2–9; ECF No. 67 at 15–27. As explained below, Defendants do

not properly move to dismiss the substantive due process component of Doe’s due process claim

(Count 1), Doe’s equal protection claim (Count 6), or Doe’s request for declaratory judgment

(Count 8). Doe does not resist Defendants’ motion to dismiss as to his breach of contract claim

(Count 7). Pl.’s Am. Resist. Defs.’ Mot. Dismiss Third Am. Compl. 53, ECF No. 87. Doe resists

Defendants’ motion to dismiss in all other respects. See generally id. Neither party requests a

hearing and the Court concludes no hearing is necessary. See Fed. R. Civ. P. 78(b).

III.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

accord Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009). “The essential

function of a complaint under the Federal Rules of Civil Procedure is to give the opposing party

‘fair notice of the nature and basis or grounds for a claim, and a general indication of the type of

litigation involved.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)

(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). The Court must accept as true

all factual allegations in the complaint, but not its legal conclusions. Iqbal, 556 U.S. at 678–79

(citing Twombly, 550 U.S. at 555–56).

        A plausible claim for relief “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. A plaintiff must “nudge[ ] their claims

                                                 6
      Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 7 of 45




across the line from conceivable to plausible, [else] their complaint must be dismissed.” Twombly,

550 U.S. at 570. “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

IV.    DISCUSSION

       First, the Court addresses the uncontested aspects of Defendants’ motion to dismiss and

Doe’s third amended complaint. The Court grants Defendants’ motion to dismiss as to Doe’s

breach of contract claim (Count 7); Doe does not resist dismissal of that claim. The Court denies

Defendants’ motion to dismiss as to the substantive due process component of Doe’s due process

claim (Count 1) and Doe’s equal protection claim (Count 6) because Defendants fail to contest

those claims in their briefing. The Court does not consider Defendants’ argument that Doe cannot

obtain injunctive relief against most of the individual Defendants because Defendants make this

argument for the first time in their reply brief. Doe’s request for declaratory and injunctive relief

in Count 8 survives in part.

       Next, the Court addresses Defendants’ claims of absolute and qualified immunity. None of

the individual Defendants are entitled to absolute immunity. But all individual Defendants sued in

their individual capacities are entitled to qualified immunity on the procedural due process

component of Doe’s due process claim (Count 1). Therefore, the Court grants Defendants’ motion

to dismiss as to Doe’s procedural due process claim to the extent Doe seeks damages on that claim.

       Finally, the Court considers Defendants’ arguments as to the merits of Doe’s claims. Doe

alleges a plausible erroneous outcome claim but fails to allege plausible claims for hostile

environment or deliberate indifference. Thus, the Court denies Defendants’ motion to dismiss as

to Doe’s erroneous outcome claim (Count 2) but grants it as to Doe’s hostile environment and

                                                  7
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 8 of 45




deliberate indifference claims (Counts 3 and 4). The Court also grants Defendants’ motion to

dismiss as to Doe’s § 1981 claim (Count 5), finding Doe does not allege a plausible claim for race

discrimination.

       A.      Uncontested Aspects of Motion to Dismiss

       Doe does not resist Defendants’ motion to dismiss as to his breach of contract claim

(Count 7). ECF No. 87 at 53. The Court grants this unresisted aspect of Defendants’ motion to

dismiss. Doe also clarifies that he is not pursuing a selective enforcement claim under Title IX.

ECF No. 87 at 49. Therefore, the Court does not address Defendants’ arguments as to selective

enforcement. See ECF No. 67 at 17–19.

       B.      Claims Defendants Fail to Contest

               1.      Substantive due process component of due process claim (Count 1)

       Doe brings both procedural and substantive due process claims in Count 1. ECF No. 87 at

17; ECF No. 57 ¶¶ 339–88. Although Defendants move to dismiss Count 1 in its entirety, they

provide no argument as to why Doe fails to plead a substantive due process claim. See ECF No. 67.

In his resistance, Doe claims “Defendants do not deny violating Doe’s substantive due

process [rights].” ECF No. 87 at 40. Defendants do not respond to this statement in their reply

brief. See Defs.’ Reply Pl.’s Am. Resist. Mot. Dismiss Third Am. Compl., ECF No. 92. Therefore,

the Court construes Defendants’ due process arguments as limited to Doe’s procedural due process

claim. See Spann v. Lombardi, 960 F.3d 1085, 1087–88 (8th Cir. 2020) (holding district court

did not abuse its discretion in declining to address defendants’ qualified immunity argument

because defendants failed to brief the issue).

               2.      Equal protection claim (Count 6)

       Defendants nominally move to dismiss Doe’s equal protection claim (Count 6). ECF

No. 60 ¶ 8. But they provide no argument on this point in their opening brief. See ECF No. 67.

                                                 8
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 9 of 45




Under the “due process” section of their brief, Defendants argue the individual Defendants’ actions

were objectively reasonable and “cannot plausibly support Plaintiff’s claim that [any individual

Defendant] was directly responsible for depriving him of his constitutional rights.” Id. at 13;

see also id. at 9–15. Nowhere in their opening brief do Defendants mention Doe’s equal protection

claim. See generally ECF No. 67; cf. Spann, 960 F.3d at 1088 (“The officials’ motion for summary

judgment does not even mention the term ‘qualified immunity.’”). In their reply brief, Defendants

argue for the first time Doe fails to allege a plausible equal protection claim and the individual

Defendants are entitled to qualified immunity on the equal protection claim. ECF No. 92 at 21.

       Local Rule 7(d) provides: “For every motion, the moving party must prepare a brief

containing a statement of the grounds for the motion and citations to the authorities upon which

the moving party relies.” To the extent Defendants move to dismiss Doe’s equal protection claim,

they violate this local rule by failing to include any argument in their opening brief as to why

the Court should dismiss it. Cf. Spann, 960 F.3d 1088 (“If any of the officials sought a ruling

on qualified immunity as to any particular claim or claims in the pending complaint, then they

should have argued the point in their motion.”). The Court does not consider the arguments

Defendants make for the first time in their reply brief. See LR 7(g) (allowing reply briefs “to assert

newly-decided authority or to respond to new and unanticipated arguments made in the

resistance”); McGhee v. Pottawattamie Cty., 547 F.3d 922, 929 (8th Cir. 2008) (“The district court

did not abuse its discretion or otherwise commit error by following the [Southern District of

Iowa’s] local rule prohibiting new arguments submitted in a reply brief.”).

               3.      Declaratory judgment (Count 8)

       In Count 8, Doe seeks 1) a declaratory judgment that the University’s sexual misconduct

policies, both on their face and as applied to him, violate the Due Process Clause of the Fourteenth

Amendment and analogous provisions of the Iowa Constitution; and 2) an injunction requiring the

                                                  9
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 10 of 45




individual Defendants to reinstate him as a student and clear his record and restraining the

University from implementing further disciplinary proceedings. ECF No. 57 ¶¶ 531–47. Doe

alleges the University’s policies are unconstitutionally vague and overbroad. Id. ¶¶ 535, 537, 539.

He also alleges the University’s policies violated his procedural due process rights. Id. ¶¶ 541–43.

       In their reply brief, Defendants argue for the first time that Doe’s claims for injunctive

relief against most of the individual Defendants should be dismissed because the individual

Defendants are no longer involved in the University’s disciplinary process and therefore have

“no power to implement any prospective injunctive relief.” ECF No. 92 at 4–5. The Court does

not consider this argument, to which Doe had no opportunity to respond. See LR 7(g); McGhee,

547 F.3d at 929.

       On the merits, Defendants do not contest Doe’s allegation that the University’s policies are

unconstitutionally vague or overbroad. Therefore, Count 8 survives to the extent Doe seeks

declaratory and injunctive relief on that basis. Count 8 further survives to the extent Doe’s

procedural due process claim survives on the merits. As the Court concludes below, Doe does

not plausibly allege he was denied 1) the right to adequate notice of the charges against him or

2) the right to review the evidence against him before his disciplinary hearing. Therefore, Doe is

not entitled to any relief based on those alleged procedural due process violations. Count 8 survives

to the extent it relates to other alleged procedural due process violations. As explained below, the

individual Defendants are entitled to qualified immunity on Doe’s procedural due process claim.

The Court bases this determination primarily on Doe’s failure to allege the violation of any clearly




                                                 10
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 11 of 45




established rights. Defendants concede qualified immunity does not bar injunctive or declaratory

relief. ECF No. 92 at 12 n.6. 3

       C.      Absolute Immunity

       Defendants move to dismiss Stevenson Earl, Frost, Keller, Braun, and Schriver Cervantes

in their individual capacities based on absolute immunity. ECF No. 67 at 6–9. They argue

Stevenson Earl, Frost, Keller, and Braun are entitled to quasi-judicial immunity, while Schriver

Cervantes is entitled to quasi-prosecutorial immunity. Id. Doe disputes that either quasi-judicial

immunity or quasi-prosecutorial immunity shields any of the individual Defendants. ECF No. 87

at 10–16.

       Absolute immunity is a high bar. The Supreme Court has been “quite sparing in [its]

recognition of absolute immunity, and [has] refused to extend it any further than its justification

would warrant.” Burns v. Reed, 500 U.S. 478, 487 (1991) (internal quotation marks and citations

omitted). “[T]he official seeking absolute immunity bears the burden of showing that such

immunity is justified for the function in question.” Id. at 486. “The presumption is that qualified

rather than absolute immunity is sufficient to protect government officials in the exercise of their

duties.” Id. at 486–87. As explained below, Defendants fail to demonstrate that any of the

individual Defendants should receive absolute immunity.

               1.      Quasi-judicial immunity

       Judges are absolutely immune from lawsuits premised on their judicial acts. Pierson v. Ray,

386 U.S. 547, 554 (1967); Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). The same absolute

immunity extends to non-judges who perform “quasi-judicial functions.” Dunham v. Wadley,



3 Doe also seeks various forms of declaratory and injunctive relief in Counts 1 through 7.
ECF No. 57 ¶¶ 388, 412, 437, 456, 483, 510, 530. Those requests for relief survive to the extent
the underlying counts survive on the merits.
                                                11
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 12 of 45




195 F.3d 1007, 1010 (8th Cir. 1999). Quasi-judicial immunity “is appropriate when an

official’s functions are similar to those involved in the judicial process, an official’s actions

are likely to result in lawsuits for damages by disappointed parties, and sufficient safeguards exist

in the regulatory framework to control unconstitutional conduct.” Id. (citing Butz v. Economou,

438 U.S. 478, 512–16 (1978)). Absolute immunity is necessary to “protect[] the independence of

judges” and “officials with similar duties.” Anton v. Getty, 78 F.3d 393, 395–96 (8th Cir. 1996).

       The Supreme Court has identified six non-exhaustive factors to determine whether an

official should receive quasi-judicial immunity. Cleavinger v. Saxner, 474 U.S. 193, 202 (1985);

see also Krueger v. Lyng, 4 F.3d 653, 656 (8th Cir. 1993). These factors are:

                   (a) the need to assure that the individual can perform his
                   functions without harassment or intimidation; (b) the presence
                   of safeguards that reduce the need for private damages actions
                   as a means of controlling unconstitutional conduct; (c) insulation
                   from political influence; (d) the importance of precedent; (e) the
                   adversary nature of the process; and (f) the correctability of error
                   on appeal.

Cleavinger, 474 U.S. at 202 (citing Butz, 438 U.S. at 512).

       Applying these factors, the Supreme Court held in Butz that federal administrative law

judges are entitled to quasi-judicial immunity. 438 U.S. at 512–14. The Court reasoned “federal

administrative law requires that agency adjudication contain many of the same safeguards as are

available in the judicial process” and an administrative law judge’s role is “functionally

comparable to that of a judge.” Id. at 513. For similar reasons, the Eighth Circuit held members

of certain state administrative bodies presiding over disciplinary proceedings are entitled to

quasi-judicial immunity. See, e.g., Dunham, 195 F.3d at 1011 (holding members of the Arkansas

Veterinary Medical Examining Board had quasi-judicial immunity from suit by disciplined

veterinarian). On the other hand, the Supreme Court denied quasi-judicial immunity to members

of a federal prison’s discipline committee who heard and decided cases about inmate infractions.

                                                 12
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 13 of 45




Cleavinger, 474 U.S. at 206. The Court reasoned the committee members, as prison employees,

were “under obvious pressure to resolve a disciplinary dispute in favor of the institution and their

fellow employees” and prison disciplinary proceedings lacked many of the procedural safeguards

guaranteed by federal administrative law. Id. at 203–06.

       Most pertinently, the Supreme Court denied quasi-judicial immunity to school board

members who found two high school students had violated school policy and imposed sanctions.

Wood v. Strickland, 420 U.S. 308, 320 (1975), abrogated on other grounds by Harlow v.

Fitzgerald, 457 U.S. 800 (1982). In Wood, a teacher and principal reported the students to

the school board and recommended a sanction. Id. at 312. The principal suspended the

students pending the school board’s review. Id. At a hearing, the school board found the students

had violated the school’s alcohol policy and expelled them for the remainder of the school

year. Id. at 312–13. The students sued the school board members under § 1983, alleging due

process violations. Id. at 309–10. The Supreme Court held the school board members were entitled

to qualified rather than absolute immunity, reasoning “absolute immunity would not be justified

since it would not sufficiently increase the ability of school officials to exercise their discretion in

a forthright manner to warrant the absence of a remedy for students subjected to intentional or

otherwise inexcusable deprivations.” Id. at 320.

       Many lower federal courts have applied Wood in the context of university disciplinary

proceedings. Doe v. Univ. of Neb., No. 4:18CV3142, 2020 WL 1666180, at *30 (D. Neb.

Apr. 3, 2020) (collecting cases). Based on Wood, these courts have overwhelmingly denied quasi-

judicial immunity to university officials involved in the disciplinary process. See id. at *30–31;

but see Doe v. Univ. of Ark.-Fayetteville, No. 5:18-CV-05182, 2019 WL 1493701, at *13 (W.D.

Ark. Apr. 3, 2019) (ruling university’s appeal hearing panel members were entitled to quasi-

judicial immunity without mentioning Wood).

                                                  13
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 14 of 45




       Defendants argue Stevenson Earl, Frost, Keller, and Braun are entitled to quasi-judicial

immunity because each served “an important quasi-judicial role” in Doe’s disciplinary

proceedings: Stevenson Earl investigated the complaints, interviewed witnesses, gathered

documents, and compiled the hearing record; Frost adjudicated and directed the proceedings, heard

evidence, excluded or admitted evidence, examined witnesses, reviewed documents, and issued a

decision; Keller reviewed Doe’s internal appeal considering University policies and the record

below and issued a decision upholding the hearing decision and sanctions; and Braun reviewed

Doe’s Board appeal, reviewed the record and evidence below, directed the parties to submit

briefing, and affirmed the hearing decision and sanctions. ECF No. 67 at 7. 4 Defendants argue

these functions are quasi-judicial and are likely to result in lawsuits by disappointed students.

Id. at 7–8. Defendants contend the rights of students like Doe are otherwise protected by Title IX

and the requirements of due process. Id. at 8. Defendants further contend the safeguards inherent

in the University’s disciplinary process, such as the use of “precedential” policies based on past

cases and the availability of appeals and lawsuits against the University and Board, reduce the

need for private civil actions. ECF No. 92 at 9–10.

       In response, Doe argues Stevenson Earl, Frost, Keller, and Braun should not receive

quasi-judicial immunity because they did not act as impartial decisionmakers presiding over a fair,

adversarial hearing process. ECF No. 87 at 10–11, 14. For example, he claims Frost, as a

University employee and former prosecutor, had a conflict of interest and lacked independence.

Id. at 13–14. Additionally, Doe stresses that the University limited the role of his attorney at the


4 Defendants assert in their opening brief that Redington is entitled to quasi-judicial immunity,
but they provide no argument on this point. ECF No. 67 at 6–8. Defendants do not argue in
their reply brief that Redington is entitled to quasi-judicial immunity. See ECF No. 92 at 6–11.
The Court deems this argument abandoned and does not consider it. See LR 7(g); Spann, 960 F.3d
at 1088–89.


                                                14
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 15 of 45




hearing; prevented him from contacting potential witnesses before the hearing; and used a

“Start by Believing Process” that “create[d] an immediate presumption that reporting parties

are telling the truth while assuming the accused are guilty.” Id. at 14. Doe also claims the

University has “expressly resisted” the view that its disciplinary proceedings are “judicial” in

nature. Id. at 10. He alleges DiCarlo publicly criticized the OCR’s 2018 proposed rule

changes, arguing they would turn an “Institution of Higher Education’s grievance procedures into

quasi-court systems.” Id. at 14 (citing ECF No. 57 ¶ 32).

       Defendants fail to carry the burden of demonstrating Stevenson Earl, Frost, Keller, or

Braun are entitled to quasi-judicial immunity. The Supreme Court’s decision in Wood controls.

While Harlow modified the qualified immunity standard articulated in Wood, it left intact Wood’s

holding that the school board members were not entitled to absolute immunity. Compare Harlow,

457 U.S. at 817–18 & n.30, with Wood, 420 U.S. at 322; see also Cleavinger, 474 U.S. at 204–05

(relying heavily on Wood, after Harlow was decided, and citing it for the proposition that school

board officials receive only qualified, and not absolute, immunity).

       Defendants’ attempts to distinguish Wood are unconvincing. Defendants argue “the Wood

Court did not explicitly examine whether University administrators exercising discretion

throughout the course of a student disciplinary proceeding which could result in expulsion should

be entitled to quasi-judicial immunity.” ECF No. 92 at 8. But the Supreme Court did examine

whether high school administrators should receive quasi-judicial immunity for analogous actions,

and it held they should not. Wood, 420 U.S. at 320. Defendants argue a different rule should govern

university administrators because “university officials today are being sued in their individual

capacities with great frequency by both complainants and respondents who are dissatisfied with

the outcome of their student disciplinary proceedings.” ECF No. 92 at 9. But Defendants provide

no support for this assertion, and they fail to explain how frequent lawsuits prevent university

                                                15
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 16 of 45




administrators from “exercis[ing] their discretion in a forthright manner.” Wood, 420 U.S. at 320.

Lower courts applying Wood to university disciplinary proceedings are near-unanimous in

concluding that university administrators are not entitled to quasi-judicial immunity. See Univ. of

Neb., 2020 WL 1666180, at *30. University of Arkansas-Fayetteville is an outlier. 2019 WL

1493701. Moreover, the analysis in University of Arkansas-Fayetteville does not mention Wood

or the myriad of lower federal court cases applying it. See id. at *13.

       Setting aside Wood, an application of the six Cleavinger factors confirms that quasi-

judicial immunity is inappropriate here. See 474 U.S. at 202. Two factors weigh against

quasi-judicial immunity for each individual Defendant. First, Defendants appear to concede

that Stevenson Earl, Frost, Keller, and Braun were not insulated from political influence.

See ECF No. 92 at 9 (arguing Doe’s allegations of outside political pressure “demonstrate[] a

need for insulation” from political influence for the individual Defendants). Second, Defendants

have not explained how precedent played a role in any of the individual Defendants’

determinations. See Cleavinger, 474 U.S. at 202. Defendants argue the University’s sexual

misconduct policies were “precedent.” ECF No. 92 at 10. But generally applicable policies

prescribing what constitutes a violation are more akin to legislative statutes than fact-based judicial

precedent. See, e.g., Brown v. Griesenauer, 970 F.2d 431, 437 (8th Cir. 1992) (describing the

difference between legislative and judicial acts).

       Other factors counsel against quasi-judicial immunity on an individualized basis. As to

Stevenson Earl, Defendants have not shown her actions were subject to judicial safeguards or the

adversarial process. See Cleavinger, 474 U.S. at 202. As the University’s “Judicial Administrator/

Investigator,” Stevenson Earl investigated the complaints against Doe, interviewed witnesses,

produced a report finding Doe responsible for violating University policies, and recommended

sanctions. ECF No. 57 ¶¶ 12, 118–37. This type of informal, preliminary investigation and

                                                  16
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 17 of 45




recommendation does not resemble judicial decision-making. Cf. Butz, 438 U.S. at 512–14

(discussing the extensive procedures that govern adjudications by administrative law judges);

Darnell v. Ford, 903 F.2d 556, 560–61 (8th Cir. 1990) (rejecting the argument that “state officials

should be absolutely immune from liability for recommending that a co-worker be disciplined”).

       With respect to Frost, some of her duties resemble those of a trial judge. As adjudicator,

Frost presided over Doe’s disciplinary hearing. See ECF No. 57 ¶¶ 152–61. In that role, she heard

evidence, made evidentiary rulings, and produced a report explaining her findings as to whether

Doe violated University policies. See id. ¶¶ 152, 156, 228(k). A familiar judicial standard of

proof—preponderance of the evidence—governed the procedures. See id. ¶ 155.

       However, Defendants do not show Frost cannot “perform [her] functions without

harassment or intimidation.” Cleavinger, 474 U.S. at 202. Doe alleges his misconduct hearing was

the first one Frost presided over. ECF No. 57 ¶ 147. Doe does not allege, and Defendants do not

contend, that Frost continues to adjudicate sexual misconduct hearings with such frequency that

she faces harassment or intimidation from lawsuits by disappointed students. Additionally,

Defendants do not respond to Doe’s allegation that Frost, as a University employee, had an

institutional conflict of interest. ECF No. 57 ¶ 146; see Cleavinger, 474 U.S. at 203–04. Finally,

while the adjudication was adversarial in some respects, it was not in others. For example,

Doe’s lawyer was not allowed to cross-examine witnesses directly. ECF No. 57 ¶ 153. Instead,

Frost examined witnesses, and she had discretion over whether, and how, to ask the parties’

written questions. Id. Thus, while Frost acted like a judge in some respects, Defendants do not

demonstrate that the Cleavinger factors as a whole warrant quasi-judicial immunity for her.

See Univ. of Neb., 2020 WL 1666180, at *31 (denying quasi-judicial immunity because individual

defendants were university employees who were not bound by precedent and the plaintiff’s lawyer

was not allowed to play a significant role or directly examine witnesses).

                                                17
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 18 of 45




       As for Keller and Braun, Defendants do not show their review was governed by the type

of procedures and safeguards that ensure meaningful error-correction on appeal. See Cleavinger,

474 U.S. at 202. Keller reviewed Doe’s first appeal. ECF No. 57 ¶ 17. Keller had the power to

“affirm, modify, remand, reverse or demand further hearing.” Id. ¶¶ 236, 241. Doe submitted a

written brief to Keller in support of his appeal. Id. ¶¶ 238–39. Keller affirmed the decision below

in a one-sentence order. Id. ¶ 244. Doe next appealed to the Board. Id. ¶ 245. Doe alleges

“Board decisions consist of granting a stay” and making a “final decision after considering

the record and appeal.” Id. ¶ 245. Doe requested a stay, which the University’s Deputy

Counsel opposed. See id. ¶¶ 246–48. Braun, the Board’s Executive Director, denied Doe’s

request for a stay. Id. ¶¶ 19, 249. Doe submitted a thirty-five-page brief in support of his Board

appeal. Id. ¶¶ 253-69. The University’s Deputy Counsel submitted an opposing brief. Id. ¶ 270.

It appears the Complainants also submitted briefs. Id. ¶ 252. The Board had the power to “affirm,

modify, remand, or reverse all or any part of the final institutional decision.” Id. ¶ 271. The Board

affirmed the decisions below in a two-sentence summary order. Id. ¶ 272. Although these appeals

resemble judicial proceedings in some respects, the absence of written decisions and reasoning

at both levels leaves the review process and standards largely unclear. Cf. Fink v. Kitzman,

881 F. Supp. 1347, 1398 (N.D. Iowa 1995) (reasoning the county board of supervisors’ “appeal

procedure bears many of the marks of an adjudicatory function, including . . . written findings

and conclusions”). Additionally, Defendants do not respond to Doe’s argument that Keller, like

Frost, had a conflict of interest as a University employee. ECF No. 57 ¶¶ 236–37; see Cleavinger,

474 U.S. at 203–04.

       For these reasons, Stevenson Earl, Frost, Keller, and Braun are not entitled to quasi-judicial

immunity.



                                                 18
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 19 of 45




               2.      Quasi-prosecutorial immunity

       Prosecutors have absolute immunity for actions that are “intimately associated with the

judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430 (1976). By contrast,

“[a] prosecutor’s administrative duties and those investigatory functions that do not relate to an

advocate’s preparation for the initiation of a prosecution or for judicial proceedings are not entitled

to absolute immunity.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). To determine whether

absolute immunity applies to a given function, courts ask: 1) whether there is a historical or

common law tradition of immunity for that function; and, if so, 2) whether the policy

considerations behind the common law immunity “likewise countenance absolute immunity

under § 1983.” Imbler, 424 U.S. at 422, 424. A defendant seeking absolute prosecutorial immunity

“bears the burden of showing that such immunity is justified for the function in question.” Burns,

500 U.S. at 486.

       Applying this test, the Supreme Court has held prosecutors may not be sued for initiating

prosecutions, presenting the government’s case in court, or participating in probable cause

hearings. Imbler, 424 U.S. at 431; Burns, 500 U.S. at 492. On the other hand, prosecutors may be

sued, subject to qualified immunity, for providing legal advice to the police, for allegedly

fabricating evidence during the preliminary investigation of a crime, and for making allegedly

false statements at a press conference announcing an indictment. Burns, 500 U.S. at 496;

Buckley, 509 U.S. at 275, 278. The Eighth Circuit has held other state officials are entitled to a

quasi-prosecutorial immunity if their roles are “functionally comparable to that of a prosecutor.”

Thomason v. SCAN Volunteer Servs., Inc., 85 F.3d 1365, 1373 (8th Cir. 1996).

       Schriver Cervantes was the “Charging Officer” for Doe’s disciplinary hearing. ECF No. 57

¶ 16. In that role, she assisted Stevenson Earl with the initial investigation by interviewing Doe

and corresponding with the Complainants about evidence; imposed an interim sanction on Doe

                                                  19
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 20 of 45




pending the hearing; considered but did not grant Doe’s request for an accommodation to finish

his coursework pending the hearing; accompanied the Complainants at the hearing; and

submitted questions at the hearing. Id. ¶¶ 16, 119, 139–40, 157, 161, 170. Doe seeks to hold

Schriver Cervantes responsible for five discrete actions: 1) ignoring inconsistent or exculpatory

testimony during her investigation, id. ¶¶ 92, 368; 2) providing Doe inadequate notice of the

charges, id. ¶ 370; 3) failing to provide Doe timely notice of certain evidence she introduced at

the hearing, id. ¶ 370; 4) banning Doe from campus and unreasonably denying his request for

an accommodation, id. ¶¶ 139–42, 370, 451; and 5) being deliberately indifferent to, and failing

to report, the alleged race discrimination that Doe suffered at the hearing, id. ¶¶ 469, 500.

       Defendants argue Schriver Cervantes should receive quasi-prosecutorial immunity because

she “was the functional equivalent of a prosecutor in the University’s student misconduct process.”

ECF No. 67 at 8. They argue she “built a case against Plaintiff based on the evidence provided to

her, drafted a direct examination to be provided to the Adjudicator, presented evidence at the

hearing, and generally represented the interests of the University in maintaining a safe campus

environment for students.” Id. They further contend that Doe’s allegations against Schriver

Cervantes frame her actions as prosecutorial. Id. at 8–9. Doe argues Schriver Cervantes did not act

as a prosecutor because the disciplinary proceeding was not the type of judicial, adversarial

proceeding in which prosecutors operate. ECF No. 87 at 15. He further argues that, even if Schriver

Cervantes acted as a prosecutor in some ways, she should not receive absolute immunity for her

non-prosecutorial acts—i.e., her investigation of the complaints, her interim sanction decision, and

her warning to Doe that he should not to speak with witnesses before the hearing. Id. at 15–16.

       Defendants fail to carry the burden of demonstrating that Schriver Cervantes should receive

quasi-prosecutorial immunity. Defendants do not explain why Schriver Cervantes is entitled to

quasi-prosecutorial immunity for each of the specific actions she is sued for, which is required

                                                 20
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 21 of 45




under the Supreme Court’s functional approach. See Burns, 500 U.S. at 486. Instead, Defendants

argue Schriver Cervantes generally behaved like a prosecutor. See ECF No. 67 at 8–9. As such,

the specific functions relevant to Doe’s claims are neither identified nor sufficiently analyzed.

Therefore, Schriver Cervantes is not entitled to quasi-prosecutorial immunity. See Borkowski v.

Baltimore Cty., 414 F. Supp. 3d 788, 807 (D. Md. 2019) (concluding defendants “have not

established that they are entitled to absolute prosecutorial immunity” because they “merely argue

that all of their actions relate to the exercise of a prosecutor’s judgment about which cases to

prosecute and against which individuals, and make no effort to differentiate the nature of the

functions performed” (internal quotation marks and citation omitted)).

       D.      Procedural Due Process Component of Due Process Claim (Count 1)

       Doe sues the individual Defendants under 42 U.S.C. § 1983 for allegedly violating his

procedural due process rights. ECF No. 57 ¶¶ 339–88. Defendants argue the individual Defendants

are entitled to qualified immunity on this claim. ECF No. 67 at 9–12. Doe responds none of the

individual Defendants should receive qualified immunity. ECF No. 87 at 16–30. For the reasons

explained below, the individual Defendants are entitled to qualified immunity on Doe’s procedural

due process claim.

       “Section 1983 provides a remedy against ‘any person’ who, under color of state law,

deprives another of rights protected by the Constitution.” Collins v. City of Harker Heights,

503 U.S. 115, 120 (1992) (quoting 42 U.S.C. § 1983). The Due Process Clause of the Fourteenth

Amendment prohibits states from “depriv[ing] any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. Doe alleges the individual Defendants deprived him

of “liberty” and “property” interests. ECF No. 87 at 19. The Court will assume, without deciding,

that Doe has a protected “liberty” or “property” interest at stake. See Monroe v. Ark. State Univ.,

495 F.3d 591, 594 (8th Cir. 2007) (assuming without deciding that university student had a

                                                21
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 22 of 45




constitutionally protected interest in his education). The next question is “what process [was] due”

prior to the alleged deprivations. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Due process is

a flexible concept. Id. at 334. “The fundamental requirement of due process is the opportunity to

be heard ‘at a meaningful time and in a meaningful manner.’” Id. at 333 (quoting Armstrong v.

Manzo, 380 U.S. 545, 552 (1965)). The Eighth Circuit has held “procedural due process must be

afforded [to] a [disciplined] student on the college campus ‘by way of adequate notice, definite

charge, and a hearing with opportunity to present one’s own side of the case and with all

necessary protective measures.’” Jones v. Snead, 431 F.2d 1115, 1117 (8th Cir. 1970) (quoting

Esteban v. Cent. Mo. State Coll., 415 F.2d 1077, 1089 (8th Cir. 1969)).

        State actors sued under § 1983 may assert qualified immunity. See Goffin v. Ashcraft,

957 F.3d 858, 861 (8th Cir. 2020). Under this doctrine, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow, 457 U.S. at 818. To prevail at the motion to dismiss stage,

“defendants must show that they are entitled to qualified immunity on the face of the complaint.”

Bradford v. Huckabee, 394 F.3d 1012, 1015 (8th Cir. 2005). “Although the defendant bears the

burden of proof for this affirmative defense, the plaintiff must demonstrate that the law was

clearly established.” Monroe, 495 F.3d at 594.

        Qualified immunity analysis has two steps. One: a court must decide whether the facts

alleged make out a violation of a constitutional right. Pearson v. Callahan, 555 U.S. 223, 232

(2009). Two: “the court must decide whether the right at issue was clearly established at the

time of defendant’s alleged misconduct.” Id. (internal quotation marks and citation omitted).

Both requirements must be met. See id. The steps need not be addressed in the order identified.

Id. at 236.

                                                 22
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 23 of 45




       A right is clearly established if, “at the time of the challenged conduct, ‘[t]he contours of

[a] right [are] sufficiently clear’ that every ‘reasonable official would [have understood] that what

he is doing violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (alterations in

original) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). This requires “controlling

authority” or “a robust ‘consensus of cases of persuasive authority’” establishing the right. Id. at

741–42 (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)). Rights may not be defined “at a

high level of generality.” Id. at 742. The inquiry “must be undertaken in light of the specific context

of the case, not as a broad general proposition.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004)

(internal quotation marks and citation omitted).

       Focusing on the second step of qualified immunity, Defendants argue Doe does not allege

the violation of any “clearly established” procedural due process rights. ECF No. 67 at 11–12.

They argue Doe defines his rights too generally and fails to demonstrate they were clearly

established. ECF No. 92 at 13–21. Defendants also contend the actions of each individual

Defendant were “objectively reasonable” and “cannot plausibly support” Doe’s claims that the

individual Defendants were “directly responsible for depriving him of his constitutional rights.”

ECF No. 67 at 12–15. Doe articulates several “rights” he claims were “clearly established” at the

time of the disciplinary proceedings. See ECF No. 87 at 17–30, 34, 36–37. He also argues the third

amended complaint plausibly alleges violations of these rights. Id. at 32–45.

       For most of the “rights,” Doe fails to carry the burden required of him at this stage:

identifying specific rights the individual Defendants violated and providing case law

demonstrating those rights were established “beyond debate.” Ashcroft, 563 U.S. at 741;

see Monroe, 495 F.3d at 594. To begin, Doe defines some of his “rights” too broadly. Doe

argues he was denied “a meaningful opportunity to be heard in his own defense [and] present

his side of the case.” ECF No. 87 at 23–24. At a general level, Doe is correct that he had a

                                                   23
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 24 of 45




right to a meaningful opportunity to defend himself against the complaints. See, e.g., Mathews,

424 U.S. at 333. But Doe fails to articulate a specific right that was violated, by reference to the

individual Defendants’ conduct, or provide case law clearly establishing that right. Cf. Ashcroft,

563 U.S. at 742 (reasoning the “general proposition . . . that an unreasonable search or seizure

violates the Fourth Amendment is of little help in determining whether the violative nature of

particular conduct is clearly established”). Doe goes on to argue “[a] reasonable person would have

known that if they do not ask questions about the details of consent, yet find that person responsible

for sexual misconduct, that person would not be heard.” ECF No. 87 at 24. But he cites no case

law for this more concrete proposition. Doe’s argument that he had a “clearly established right to

an impartial process” is also too general. Id.; see Kim v. Univ. of N. Iowa, No. 19-CV-2037 CJW-

KEM, slip op. at 26 (N.D. Iowa Mar. 19, 2020) (“[A]lthough there is a clearly established right to

due process and that process should generally be impartial, it is not clearly established in a more

particularized sense that [defendants’] actions violated plaintiff’s Fourteenth Amendment Due

Process Rights.”); Def.’s Ex. 1 Supp. Reply Pl.’s Am. Resist. Mot. Dismiss Third Am. Compl. 26,

ECF No. 92-1.

        With slightly more specificity, Doe argues he had a clearly established right to at least

some form of cross-examination and the individual Defendants could not categorically ban it.

ECF No. 87 at 25–29. Doe alleges in the third amended complaint that he was not allowed to

directly cross-examine witnesses, but instead had to submit his questions to Frost to be asked at

her discretion. ECF No. 57 ¶¶ 153, 364. Doe appears to argue he had a clearly established right

to directly cross-examine witnesses at his disciplinary hearing. See ECF No. 87 at 28 (arguing

“the UI system categorically bans counsel from directly asking questions of witnesses”). Doe’s

case citations do not clearly establish this right.



                                                      24
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 25 of 45




       For controlling authority, Doe cites Goldberg v. Kelly, where the Supreme Court stated:

“In almost every setting where important decisions turn on questions of fact, due process requires

an opportunity to confront and cross-examine adverse witnesses.” 397 U.S. 254, 269 (1970).

Goldberg establishes that due process may often require cross-examination, but it does not

establish a categorical right to cross-examination, nor does it speak to what forms of cross-

examination are permissible in university disciplinary proceedings. Doe also cites Dillon v. Pulaski

County Special School District, where the Eighth Circuit held an expelled student was denied

procedural due process when he was not allowed to call the teacher who accused him of violating

school rules as a witness at his expulsion hearing. 594 F.2d 699, 700 (8th Cir. 1979) (per curiam).

This holding was case-specific and did not establish a general right to cross-examination in school

disciplinary proceedings. See id. (Benson, Chief District Judge, concurring). Moreover, Doe does

not allege he could not call witnesses at his disciplinary hearing. To the contrary, it appears he did

call witnesses. See ECF No. 57 ¶ 215 (providing a chart with a column for “Doe’s witness”). Thus,

Doe fails to provide controlling authority demonstrating he had a clearly established right to

directly cross-examine witnesses at his disciplinary proceeding. See Kim, No. 19-CV-2037 CJW-

KEM, slip op. at 27 (“[T]he Court finds there is not a clearly established right for a plaintiff to

cross-examine adverse witnesses in a university’s disciplinary proceeding.”); ECF No. 92-1 at 27.

       Doe’s persuasive authority likewise fails to clearly establish a right to directly

cross-examine witnesses at a university disciplinary hearing. Doe cites precedent from two

circuits. First, he cites Winnick v. Manning, where the Second Circuit opined in dicta, “if this case

had resolved itself into a problem of credibility, cross-examination of witnesses might have been

essential to a fair hearing.” 460 F.2d 545, 550 (2d Cir. 1972). If anything, Winnick undercuts

Doe’s argument because it implies the issue is unresolved—not clearly established. Doe also

cites Sixth Circuit case law. The Sixth Circuit has indeed held that some form of cross-examination

                                                 25
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 26 of 45




is essential in cases that present “a choice between believing an accuser and an accused.”

Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 641 (6th Cir. 2005); Doe v. Univ. of Cincinnati,

872 F.3d 393, 399–404 (6th Cir. 2017); Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018). But

the Sixth Circuit has also approved of universities allowing only a “circumscribed” form of

cross-examination, whereby the accused may submit questions to the hearing panel, to be

asked at the panel’s discretion. Univ. of Cincinnati, 872 F.3d at 403; Doe v. Cummins,

662 F. App’x 437, 448 (6th Cir. 2016) (unpublished).

       In short, Doe identifies one court of appeals that has held some form of cross-examination

is required at university disciplinary proceedings where credibility is at issue. The same court,

however, has approved of the very method of cross-examination Doe was granted. See ECF No. 87

at 26. Doe’s remaining citations are to district court and state court cases. See ECF No. 87

at 26–28. Many of these cases are from district courts within the Sixth Circuit. See id.

The remaining cases do not clearly establish a right to directly cross-examine witnesses at a

university disciplinary hearing. For example, Doe quotes Furey v. Temple University for

the proposition that “due process required that the plaintiff be able to cross-examine witnesses.”

Id. at 26 (quoting 884 F. Supp. 2d 223, 252 (E.D. Pa. 2012)). But he omits the second half

of the sentence, where the court concluded, “the plaintiff was afforded that right because

the plaintiff was able to cross examine the witnesses by posing questions through the Chair.”

884 F. Supp. 2d at 252. Doe did not have a clearly established right to directly cross-examine

witnesses at the disciplinary hearing. 5


5 In May 2020, the OCR announced the issuance of new Title IX regulations requiring federally
funded colleges and universities to allow accused students to directly cross-examine witnesses
through their advisors. U.S. Dep’t Educ., Secretary DeVos Takes Historic Action to Strengthen
Title IX Protections for All Students (May 6, 2020), https://www.ed.gov/news/
press-releases/secretary-devos-takes-historic-action-strengthen-title-ix-protections-all-students;
U.S. Dep’t Educ., Summary of Major Provisions of the Department of Education’s Title IX Final
                                               26
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 27 of 45




        Doe specifically articulates other “rights,” but fails to demonstrate they were clearly

established. For example, Doe argues “[i]t was clearly established during the time of the hearing

that not asking critical questions that the accused requests or not probing inconsistencies of the

accuser was unlawful.” ECF No. 87 at 29. He also argues “[i]t was established during the

investigation that flawed disciplinary proceeding occurs in part because of ‘critical omissions’ by

university investigators in preparing witness summaries.” Id. at 34. In support of these rights, Doe

cites two district court cases, both of which are inapposite. Id. at 29, 34 (citing Doe v. Washington

& Lee Univ., No. 6:14–CV–00052, 2015 WL 4647996, at *9 (W.D. Va. Aug. 5, 2015) (finding

due process did not apply because defendant was a private university) and Doe v. Univ. of Miss.,

No. 3:16-CV-63-DPJ-FKB, 2018 WL 3570229, at *5–7 (S.D. Miss. July 24, 2018) (finding

plaintiff alleged plausible Title IX claim based in part on omission of exculpatory evidence from

investigator’s report)).

        Next, Doe argues Frost violated his clearly established rights by requiring him to prove he

had affirmative consent for the alleged sexual activity. Id. at 37 (citing Cummins, 662 F. App’x at

449). In Cummins, the court reasoned in dicta that “placing the burden of proof on the [accused]

may have proven constitutionally suspect due to the potentially detrimental effect on the accuracy

of the hearing and the minimal burden of an alternate procedure.” 662 F. App’x at 449. But it

found no due process violation on the facts before it. Id. The Sixth Circuit’s tentative dicta about

something that “may” violate due process does not clearly establish any rights.

        Finally, Doe fails to allege violations of certain rights, even if they were clearly established.

Doe argues Schriver Cervantes’s “fail[ure] to provide Doe with a notice that contained the full



Rule 7, https://www2.ed.gov/about/offices/list/ocr/docs/titleix-summary.pdf (summarizing new
cross-examination requirements); see also Stahl, 327 F.3d at 700. Because the Court looks to what
was clearly established “at the time of the challenged conduct,” this policy change has no impact
on the Court’s analysis. Ashcroft, 563 U.S. at 735.
                                                   27
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 28 of 45




scope of charges against him” violated clearly established law. ECF No. 87 at 36. To be sure, Doe

had the right to “adequate notice” and a “definite charge.” Jones, 431 F.2d at 1117 (internal

quotation marks omitted) (quoting Esteban, 415 F.2d at 1089). If Schriver Cervantes failed to

notify Doe of the specific charges against him, she might not be entitled to qualified immunity.

See, e.g., Doe v. Rector & Visitors of George Mason Univ., 149 F. Supp. 3d 602, 615–18

(E.D. Va. 2016) (holding a student was denied due process when he was charged with

multiple instances of sexual misconduct but received notice as to only one of the instances). But

that is not what Doe alleges. Doe alleges Schriver Cervantes failed to inform him “that he would

be charged with something as daunting as the educational mission of the Complainants when the

investigation found him to have no such role either directly or indirectly.” ECF No. 87 at 36

(citing ECF No. 57 ¶ 370). The Court does not know what this means. Nor do Defendants.

ECF No. 92 at 16 n.11. With no clear indication of how Schriver Cervantes failed to provide

adequate notice—or how the allegedly inadequate notice prejudiced Doe’s ability to defend against

the complaints—it is not possible to infer Schriver Cervantes violated Doe’s due process rights.

See George Mason Univ., 149 F. Supp. 3d at 615–18. Therefore, Doe fails to allege a plausible

procedural due process claim based on inadequate notice.

       Doe also contends Schriver Cervantes violated his “clearly established right to review the

evidence against him.” ECF No. 87 at 36; see also Doe v. Miami Univ., 882 F.3d 579, 603 (6th Cir.

2018) (“The Constitution does require . . . that the student be provided the evidence against him.”).

Doe claims Schriver Cervantes “admitted new evidence that was withheld until after Doe had

testified.” ECF No. 87 at 36. In support of this argument, Doe cites paragraph 368 of the third

amended complaint, but paragraph 368 does not contain this allegation about Schriver Cervantes.

Id.; see ECF No. 57 ¶ 368. As Defendants note, Doe may be referencing paragraph 207 of the

third amended complaint. ECF No. 92 at 17 n.12. In that paragraph, Doe alleges Frost “allowed

                                                 28
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 29 of 45




[Complainant #1] to submit further evidence toward the end of the hearing after Doe had testified.”

ECF No. 57 ¶ 207. He further alleges “Frost violated Title IX policies since Doe should be

provided any new evidence at least ten days before the hearing, not after he testified.” Id.

Elsewhere in the third amended complaint, Doe alleges the Complainants were accompanied by

Schriver Cervantes at the hearing. Id. ¶ 157. Assuming, without deciding, that Doe had a clearly

established right to view all the evidence against him before his disciplinary hearing, the third

amended complaint does not allege any individual Defendant violated this right. The third

amended complaint mentions the “new evidence” only once, in the factual background section,

and alleges it violated Title IX policies. Id. ¶ 207. Therefore, the third amended complaint does

not allege either Schriver Cervantes or Frost violated Doe’s due process rights by introducing or

allowing this evidence at the hearing.

       For these reasons, the individual Defendants are entitled to qualified immunity on Doe’s

procedural due process claim. As a result, none of the individual Defendants are liable for

monetary damages on Doe’s procedural due process claim. Defendants concede qualified

immunity does not bar injunctive or declaratory relief. ECF No. 92 at 12 n.6.

       E.      Title IX Claims (Counts 2 through 4)

       Title IX prohibits federally funded universities from engaging in gender discrimination

during disciplinary proceedings. See 20 U.S.C. § 1681(a); Roe v. St. Louis Univ., 746 F.3d 874,

881 (8th Cir. 2014). Courts recognize several distinct theories of liability available to Title IX

plaintiffs challenging university disciplinary proceedings. Miami Univ., 882 F.3d at 589. Doe

relies on three of these theories here: 1) erroneous outcome; 2) hostile environment; and

3) deliberate indifference. ECF No. 57 ¶¶ 389–456. As explained below, Doe alleges a plausible




                                                29
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 30 of 45




erroneous outcome claim, but he fails to allege plausible hostile environment and deliberate

indifference claims.

               1.      Erroneous outcome (Count 2)

       To plead a violation of Title IX under the erroneous outcome theory, a plaintiff must allege:

1) facts illustrating an “articulable doubt” as to the accuracy of the outcome of the proceeding; and

2) particular circumstances showing gender bias was a motivating factor in the erroneous outcome.

Miami Univ., 882 F.3d at 592; see Yusuf v. Vassar Coll., 35 F.3d 709, 715 (1994); see also Doe v.

Univ. of St. Thomas, 240 F. Supp. 3d 984, 990 (D. Minn. 2017). To plead an articulable doubt, a

plaintiff may point to “particular evidentiary weaknesses behind the finding of an offense such as

a motive to lie on the part of a complainant or witnesses, particularized strengths of the defense,

or . . . particular procedural flaws affecting the proof.” Yusuf, 35 F.3d at 715. A plaintiff may

illustrate gender bias by identifying “statements by members of the disciplinary tribunal,

statements by pertinent university officials, or patterns of decision-making that also tend to

show the influence of gender.” Id. “As a general rule, Title IX is not an invitation for

courts to second-guess disciplinary decisions of colleges or universities.” Univ. of St. Thomas,

240 F. Supp. 3d at 989.

       Defendants contend Doe fails to link any of the alleged deficiencies in the disciplinary

proceedings to his gender. ECF No. 67 at 17. In response, Doe claims various allegations in the

third amended complaint cast doubt on the fairness and accuracy of the proceedings and

demonstrate the Complainants’ motives to lie. ECF No. 87 at 46–47. As evidence of gender bias,

Doe points to Frost’s statements during the hearing, the evidence supporting his version of the

events, and alleged pressure and criticism against the University arising from its past mishandling

of sexual misconduct cases. Id. at 47–49.



                                                 30
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 31 of 45




       Doe alleges a plausible erroneous outcome claim. First, Doe alleges facts creating an

articulable doubt as to the accuracy of the proceedings. Doe alleges Frost omitted from her

report Dr. Lovaglia’s testimony that Complainant #1 initially described her encounters with

Doe as consensual. ECF No. 57 ¶¶ 70, 135, 193–94, 215; cf. Doe v. Oberlin Coll., No. 19-3342,

2020 WL 3495298, at *6 (6th Cir. June 29, 2020) (concluding hearing panel’s failure to comment

on “flat contradiction” between accuser’s statements at hearing and her statements during

investigation supported erroneous outcome claim). Doe further alleges Stevenson Earl omitted

from her report that Complainant #1’s boyfriend initially said he had no knowledge of Doe

touching Complainant #1’s breast but changed his answer three months later and said he did know

about it. ECF No. 57 ¶¶ 133, 326. Doe alleges Stevenson Earl included the altered account in her

report without mentioning the initial account. Id. ¶ 133. Additionally, Doe alleges, with specificity,

that Complainant #2’s account of her interactions with Doe evolved over time, had significant

inconsistencies, and was contradicted at times by non-testimonial evidence. See id. ¶¶ 83–117.

Doe alleges Frost and Stevenson Earl ignored these issues with Complainant #2’s testimony.

Id. ¶¶ 92, 217–18. He alleges Stevenson Earl concluded there was “no reason for not believing

[Complainant #2’s] account” and discredited Doe’s account for being “extremely different” from

Complainant #2’s. Id. ¶ 129.

       Further, Doe plausibly alleges the Complainants had motives to lie. He alleges

Complainant #1 was “resentful” after a dispute with Doe over her failure to submit data for a

project. Id. ¶¶ 78, 127. And he alleges Complainant #2 was motivated to falsely accuse him

because she was concerned there were rumors circulating about her and Doe. Id. ¶ 181. Accepting

Doe’s allegations as true, and drawing all reasonable inferences in his favor, these “particular

evidentiary weaknesses” raise an “articulable doubt” about the accuracy of the proceedings. Yusuf,

35 F.3d at 715.

                                                 31
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 32 of 45




       Second, Doe plausibly alleges gender bias was a motivating factor behind the claimed

erroneous outcome. To begin, Doe alleges a combination of the Dear Colleague Letter and the

threat of a loss of federal funding, seven open OCR investigations, two Title IX lawsuits alleging

gender discrimination against females—all around 2017—and related public criticism pressured

the University to overcorrect and disregard the rights of male students accused of sexual

misconduct. ECF No. 57 ¶¶ 276–90. Standing alone, Doe’s general allegations of pressure from

the federal government are insufficient to show gender bias. See, e.g., Doe v. Trs. of Bos. Coll.,

892 F.3d 67, 92 (1st Cir. 2018); Doe v. Univ. of Colo., Boulder ex rel. Bd. of Regents of Univ. of

Colo., 255 F. Supp. 3d 1064, 1078 (D. Colo. 2017); Rossley v. Drake Univ., 342 F. Supp. 3d 904,

929 (S.D. Iowa 2018). But Doe also makes particularized allegations of University-specific

pressure that plausibly influenced the actions of certain individual Defendants.

       For example, Doe alleges Stevenson Earl received negative media coverage in April 2017

related to a lawsuit against the University for gender discrimination against a female staff member.

Id. ¶¶ 281, 326. He alleges this lawsuit settled for $6.5 million in May 2017, while Stevenson Earl

was investigating the complaints against Doe. Id. Upon information and belief, Doe alleges these

events contributed to Stevenson Earl’s decision to re-interview Complainant #1’s boyfriend in

June 2017 and allow him to change his prior statement. Id. Doe alleges a second lawsuit, which

arose out of Keller’s allegedly inadequate sanctions for a male student found responsible for sexual

misconduct, settled for $2.68 million the day before Doe’s hearing. Id. ¶¶ 281–82. Based on this

lawsuit, Doe alleges Keller was “motivated to appear in favor of female students accusing male

students of sexual misconduct” when he considered Doe’s internal appeal. Id. ¶ 237. These

particularized allegations of pressure, coupled with the allegations of federal pressure, contribute

to a plausible inference of gender bias. Compare Doe v. Columbia Univ., 831 F.3d 46, 57–58

(2d Cir. 2016) (finding plausible inference of gender bias where university and university’s

                                                32
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 33 of 45




investigator had received “substantial criticism” for their handling of sexual assault allegations

against male students), with Cummins, 662 F. App’x at 453 (rejecting plaintiffs’ allegations of

gender bias based on Dear Colleague Letter because plaintiffs did not allege university

administrators “had faced public criticism for their handling of Title IX investigations” prior to

plaintiffs’ hearings or that the university was under federal investigation).

       Doe also points to “statements by pertinent [U]niversity officials” and University programs

that plausibly support an inference of gender bias. Yusuf, 35 F.3d at 715. Around the time the

University was under the alleged pressure described above, Doe alleges the University’s “It’s On

Us” campaign—for which Stevenson Earl served as a panel member—used inaccurate statistics

about the prevalence of sexual assault and portrayed male students as sexual predators in

promotional materials. ECF No. 57 ¶¶ 291–92. He alleges DiCarlo later spoke at a faculty senate

meeting and described it as a “common misconception” that male students were being denied due

process rights and suggested the University expand “programming” on “masculinity.” Id. ¶ 300.

Doe further alleges the University “specifically targeted males and masculinity in their programs.”

Id. ¶ 306. For example, he alleges Redington spoke at a 2016 sexual assault summit where the

focus was “men.” Id. He also alleges the University held a “What About Me(n) Summit” in

February 2018, while his Board appeal was pending, which it described as an opportunity for men

to consider how masculinity “impact[s] rape culture and perpetuates an overall culture of

violence.” Id. ¶ 309.

       Finally, Doe alleges the University created new programs for survivors of sexual assault,

but did not welcome male participation. Id. ¶ 331. He further alleges the University restricted its

“Nite Ride” service to female students. Id. He alleges the University settled a case brought by the

Iowa Civil Rights Commission based on this “practice of gender discrimination” in its programs.



                                                 33
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 34 of 45




Id.; cf. Rossley, 342 F. Supp. 3d at 928 (rejecting argument that victim-centered approach showed

gender bias because policy was gender-neutral).

       Taking these allegations together and accepting them as true, Doe’s complaint plausibly

alleges that gender bias was a motivating factor behind the alleged erroneous outcome. Thus, the

Court denies Defendants’ motion to dismiss as to Count 2.

               2.      Hostile environment (Count 3)

       Courts analogize Title IX hostile environment claims to hostile environment claims under

Title VII of the Civil Rights Act of 1964. Miami Univ., 882 F.3d at 590; Jennings v. Univ. of N.C.,

482 F.3d 686, 695 (4th Cir. 2007). To succeed on a hostile environment claim, a plaintiff

must show he or she was subjected to sexual harassment that was “sufficiently severe or pervasive

to create a hostile (or abusive) environment in an educational program or activity.” Jennings,

482 F.3d at 695; accord Doe v. Perry Cmty. Sch. Dist., 316 F. Supp. 2d 809, 833 (S.D. Iowa 2004);

see Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (articulating the same standard for

claims of hostile environment under Title VII). “Sexual harassment occurs when the victim is

subjected to sex-specific language that is aimed to humiliate, ridicule, or intimidate.” Jennings,

482 F.3d at 695; accord Miami Univ., 882 F.3d at 590; see Harris, 510 U.S. at 21. Additionally,

there must be “a basis for imputing liability to the institution.” Jennings, 482 F.3d at 695;

see Perry Cmty. Sch. Dist., 316 F. Supp. 2d at 833. Defendants claim Doe’s allegations of

gender bias during the disciplinary proceedings do not rise to the level of severe or pervasive

sexual harassment. ECF No. 67 at 19–20. They further argue Doe fails to connect any alleged

harassment he suffered to his gender. Id. at 20.

       Doe bases his hostile environment claim on Frost’s alleged behavior and statements

during and after the hearing and other Defendants’ alleged failures to take remedial action.

See ECF No. 57 ¶¶ 413–37. He points to various statements by Frost as “[e]xamples of Frost

                                                   34
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 35 of 45




harassing Doe based on his sex and creating a hostile environment.” ECF No. 87 at 50 (citing

ECF No. 57 ¶ 228). Doe alleges Frost’s actions led him to seek mental health counseling from

Redington, which Redington failed to provide. ECF No. 57 ¶ 425. Doe alleges Redington’s

failure to provide him mental health counseling “add[ed] to the hostile environment that Doe

experienced.” Id. Doe alleges the University and Board “ignored his complaints” and failed to

remedy the hostile environment. Id. ¶¶ 428–30. He further alleges the University’s Deputy Counsel

added to the hostile environment by submitting a brief to the Board in support of Frost’s findings

stating Doe committed additional acts of sexual assault by hugging the Complainants. Id. ¶ 428.

Doe argues the University’s “masculinity” programs and its “lack of policies and procedures and

failure to properly investigate and/or address sex discrimination” further contributed to the hostile

environment. Id. ¶ 431; ECF No. 87 at 51. Together, Doe alleges these factors “substantially

interfered with [his] right to receive an education free from discrimination.” ECF No. 57 ¶ 426.

He alleges the “distress” caused by the hostile environment prevented him from completing his

coursework. Id. ¶ 427.

       Doe does not plead a plausible hostile environment claim. Of all the allegations Doe makes

about Frost, only three arguably relate to his gender. See id. ¶ 228 (listing various statements made

by Frost throughout the hearing). First, Doe alleges Frost asked Complainant #2 whether she was

afraid Doe would hit or punch her, even though there was no evidence Doe was violent. Id. ¶¶ 185,

228(b). Doe alleges this question relied on an “offensive, stereotype-based narrative of male

violence.” Id. ¶ 228(b). Second, Doe alleges Frost used the word “sexist” when asking questions

about Doe’s character during the hearing. Id. ¶ 228(c). Third, Doe alleges Frost “stereotyp[ed] and

vilif[ied] him as sadistic and barbaric, without conscience” in her report, suggesting Doe, “as a

male, mindlessly pursued sexual gratification but contrasted the Complainants[’] narrative through

the lens of ‘great innocence’ and purity.” Id. ¶ 228(l).

                                                 35
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 36 of 45




       The alleged actions by Frost are not “‘sufficiently severe or pervasive [so as] to alter the

conditions of the [Doe’s] educational environment.’” Miami Univ., 882 F.3d at 590 (first alteration

in original) (quoting Harris, 510 U.S. at 21). The first two allegations relate to questions Frost

asked during the hearing. Doe may have found these questions offensive or overly suggestive, but

he does not claim the answers to the questions were irrelevant to the adjudication. An adjudicator

serving as the factfinder at a sexual misconduct hearing does not “intimidat[e], ridicule, or insult”

an accused student by asking relevant questions at the hearing. Cf. Miami Univ., 882 F.3d at 587,

590 (rejecting hostile environment claim where accused student alleged university official told

him at the hearing, “I’ll bet you do this [i.e., sexually assault women] all the time”). And the third

allegation is a wholly conclusory summary of Frost’s report. Doe does not support this allegation

with any specific excerpts from the report. See ECF No. 57 ¶ 228(l). Without specific examples

from the report of “sex-specific language that is aimed to humiliate, ridicule, or intimidate,” Doe’s

conclusory allegations about the report cannot establish a plausible hostile environment claim.

Jennings, 482 F.3d at 695; see Braden, 588 F.3d at 594 (noting “some factual allegations may be

so indeterminate that they require ‘further factual enhancement’ in order to state a claim” (quoting

Twombly, 550 U.S. at 557)).

       Doe alleges Frost made other gender-based statements at the hearing. See ECF

No. 57 ¶ 228. But even as Doe summarizes them, the statements are not plausibly gender-based.

See, e.g., id. ¶ 228(d) (alleging Frost “[e]mbarrassed Doe based on his sex/gender when she

questioned Doe on the definition of sexual harassment” and told him the Supreme Court

disagreed with him after he said both “intention” and “perception” were important ); id. ¶ 228(f)

(alleging Frost “[a]bused Doe, when she gaslighted him by repeating he deserved a rigorous

defense while constantly undermining him through her own manipulative, offensive, and



                                                 36
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 37 of 45




suggestive questions, Doe started incorrectly believing he had caused great harm in the lives of

others”).

       Doe’s remaining allegations, based on other Defendants’ actions, also fail to plead a hostile

environment claim. Doe alleges Redington denied him mental health counseling, but he does not

allege his gender motivated her decision. Id. ¶ 425. Similarly, Doe does not allege his gender

motivated the University’s Deputy Counsel to state Doe committed sexual assault when he hugged

the Complainants. Id. ¶ 428. Finally, Doe fails to plead a hostile environment claim based on the

University’s allegedly inadequate sexual misconduct policies and procedures or its alleged

programming on “masculinity.” Id. ¶ 431. Inadequate or discriminatory procedures, standing

alone, do not create a hostile environment. See Miami Univ., 882 F.3d at 590; Doe v. Salisbury

Univ., 107 F. Supp. 3d 481, 488 (D. Md. 2015). And Doe’s allegations about the University’s

“masculinity” programming are too general to state a hostile environment claim. Doe alleges the

programming contributed to an anti-male environment on campus, but he does nothing to

particularize its effects to him, as opposed to any other male on campus. See Salisbury Univ.,

107 F. Supp. 3d at 488–89 (dismissing hostile environment claim based on allegedly

discriminatory sexual assault policies because the plaintiff’s allegations did “not involve the

sex-specific language or conduct designed to humiliate, ridicule, intimidate, or insult, necessary

to state a claim for harassment”). For these reasons, Doe fails to plead a hostile environment claim.

Thus, the Court grants Defendants’ motion to dismiss as to Count 3.

               3.      Deliberate indifference (Count 4)

       A recipient of federal funding is liable for deliberate indifference if it is “(1) deliberately

indifferent (2) to known acts of discrimination (3) which occur under its control.” Shrum ex rel.

Kelly v. Kluck, 249 F.3d 773, 782 (8th Cir. 2001). A plaintiff must allege the recipient’s

indifference caused him or her to suffer sex discrimination. See K.T. v. Culver-Stockton Coll.,

                                                 37
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 38 of 45




865 F.3d 1054, 1057–58 (8th Cir. 2017); Davis ex. rel. LaShonda D. v. Monroe Cty. Bd. of Educ.,

526 U.S. 629, 644–45 (1999); see also Wolfe v. Fayetteville, Ark. Sch. Dist., 648 F.3d 860,

864–67 (8th Cir. 2011).

       Defendants argue Doe’s deliberate indifference claim fails because he does not allege an

appropriate person at the University had prior knowledge, and could have prevented, any alleged

discrimination he suffered. ECF No. 67 at 21–22. Doe argues the University and Board

demonstrated deliberate indifference by failing to act after receiving actual knowledge of the

“discrimination, harassment, and hostile environment that Doe suffered” from the actions of

Redington, Stevenson Earl, and Frost. ECF No. 87 at 52. He argues Keller and Braun were

“appropriate people” who learned of the discrimination he suffered when they reviewed his

appeals. Id. at 53. He further argues that Keller’s indifference caused him to experience further

discrimination during his Board appeal. Id.

       Doe does not plead a plausible deliberate indifference claim. First, Doe bases his

deliberate indifference claim solely on the alleged discrimination he suffered during his

disciplinary proceedings. Many courts have expressed doubt that gender discrimination during

disciplinary proceedings, standing alone, can form the basis of a deliberate indifference claim.

See, e.g., Doe v. Washington Univ., 434 F. Supp. 3d 735, 756–57 (E.D. Mo. 2020) (collecting

cases). For example, the Sixth Circuit held that only sexual harassment gives rise to a deliberate

indifference claim. Miami Univ., 880 F.3d at 591. Here, Doe’s deliberate indifference claim

stems entirely from the disciplinary proceedings themselves—not any freestanding sexual

harassment. See ECF No. 57 ¶¶ 438–56. Moreover, as explained above, Doe does not

plausibly allege he was sexually harassed during the disciplinary proceedings.

       Second, Doe does not plausibly allege any indifference by the University and Board caused

him to suffer sex discrimination. Almost all the discrimination Doe alleges occurred in connection

                                               38
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 39 of 45




with the disciplinary hearing. See id. ¶¶ 438–56. Even if Keller and Braun learned of the alleged

discrimination during Doe’s appeals, they did not cause it because they had only after-the-fact

knowledge of it. Cf. Culver-Stockton Coll., 865 F.3d at 1058 (holding plaintiff did not plead

deliberate indifference claim because defendant’s allegedly inadequate response to sexual assault

did not cause the sexual assault). Doe’s only argument for causation is that Keller, who learned of

the alleged discrimination when he reviewed Doe’s initial appeal, failed to prevent Doe from

suffering further discrimination during his Board appeal. ECF No. 87 at 53. But Doe does

not plausibly allege he suffered sex discrimination during his Board appeal. Doe alleges the

University’s Deputy Counsel submitted a brief in support of the decision below stating Doe

committed sexual assault when he hugged the Complainants. Id.; ECF No. 57 ¶¶ 270, 445. But, as

discussed above, Doe does not explain how that statement plausibly related to his gender.

Therefore, Doe fails to plead a deliberate indifference claim. Thus, the Court grants Defendants’

motion to dismiss as to Count 4.

       F.      Race Discrimination Under 42 U.S.C. § 1981 (Count 5)

       Defendants move to dismiss Doe’s claim for race discrimination under 42 U.S.C. § 1981

for two reasons. First, they argue that only § 1983, and not § 1981, provides a remedy against state

actors. ECF No. 67 at 23. Second, they argue Doe’s conclusory allegations of race discrimination

fail as a matter of law. Id. at 23–24. In response, Doe claims the third amended complaint

“expressly alleges racial discrimination under §1983.” ECF No. 87 at 31. He further claims the

third amended complaint contains various factual allegations of race discrimination. Id. at 31–32.

       Only intentional race discrimination violates § 1981. Gen. Bldg. Contractors Ass’n, Inc. v.

Pennsylvania, 458 U.S. 375, 391 (1982). “To establish a right to relief under § 1981, a plaintiff

must show (1) that he belongs to a racial minority; (2) an intent to discriminate on the basis of race

by the defendant; and (3) discrimination concerning one or more of the activities enumerated in

                                                 39
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 40 of 45




§ 1981, including the right to make and enforce contracts.” Rodgers v. Univ. of Mo. Bd. of

Curators, 56 F. Supp. 3d 1037, 1050 (E.D. Mo. 2014), aff’d as modified sub nom. Rodgers v.

Curators of Univ. of Mo. Sys., 634 F. App’x 598 (8th Cir. 2015) (unpublished). Defendants argue

Doe fails to plead the second element. See ECF No. 67 at 23–24.

       As an initial matter, Defendants correctly point out that § 1983 “provides the exclusive

federal damages remedy for the violation of the rights guaranteed by § 1981 when the claim

is pressed against a state actor.” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735 (1989);

accord Artis v. Francis Howell N. Band Booster Ass’n, Inc., 161 F.3d 1178, 1181 (8th Cir. 1998).

Doe’s third amended complaint asserts § 1981 and § 1983 claims separately. Compare ECF

No. 57 ¶¶ 339–88 (asserting a due process claim under § 1983), and id. ¶¶ 484–510 (asserting an

equal protection claim under § 1983), with id. ¶¶ 457–83 (asserting a race discrimination claim for

damages and other relief under § 1981). Nevertheless, the Court construes Doe’s third

amended complaint liberally to include a § 1983 damages claim based on violations of § 1981.

See Lockridge v. Bd. of Trs. of Univ. of Ark., 315 F.3d 1005, 1007 (8th Cir. 2003) (“Because we

have held that a claim alleging a violation of § 1981 may not be brought directly against a state

actor, but must be brought under § 1983, we liberally construe [plaintiff’s] complaint as including

claims for violations of . . . § 1981 brought under § 1983.”).

       Even so, Doe does not plausibly allege any individual Defendant intentionally

discriminated against him based on his race. Doe was born and raised in Kuwait. ECF No. 57

¶¶ 53, 459. He is a citizen of a predominantly Muslim South-Asian country. Id. He alleges males

from these regions are stereotyped as being “[s]exist, oppressive, rapists, including gang rapists,

and most notably, authoritarian.” Id. ¶ 460. He alleges Frost knew he was South Asian and

Arab and harassed him by describing him with the terms “authoritarian” and “sexist;” by

employing rhetoric to suggest he was “sexually aggressive;” and by sustaining non-credible

                                                 40
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 41 of 45




allegations of sexual misconduct against him because of these stereotypes. Id. ¶ 463. He alleges

Frost’s “labels did not fit the context of the situation.” Id. Additionally, Doe alleges Redington

expelled him because of his race, and Cervantes, Keller, and Braun were deliberately indifferent

to the race discrimination he suffered. Id. ¶¶ 469, 471, 474. Finally, Doe alleges “Asian males

are found responsible by [the University] when a complaint has been filed against them at a

rate higher than white counterparts.” Id. ¶ 472.

       Beginning with Doe’s allegations against Frost, the third amended complaint largely

contradicts Doe’s assertion that Frost’s alleged comments “did not fit the context” of the sexual

misconduct adjudication. See id. ¶ 463. Frost allegedly used the word “sexist” when asking

questions about Doe’s character at the hearing. Id. ¶ 228(c). Doe provides no additional context

for Frost’s question, but he does not suggest—nor could he—that the answer to this question was

irrelevant to an adjudication about whether he sexually harassed and assaulted two female

undergraduate students. Frost allegedly wrote in her report that Doe appeared “authoritarian”

because, when Complainant #2 failed to show up for a meeting, Doe texted her saying, “for future

reference, please let me know earlier if you cannot make it.” Id. ¶ 226. Doe did not supervise

Complainant #2, so Frost’s comment makes at least some sense in context. See id. ¶ 123. Finally,

Frost allegedly “creat[ed] a narrative that Doe was sexually aggressive, oppressive, and dangerous

to women” in her report finding him responsible for sexual harassment and sexual assault.

Id. ¶ 226. Doe challenges Frost’s findings, but he does not explain why her alleged narrative did

not comport with her findings.

       Even stripped of context, Frost’s comments are not plausibly racially discriminatory.

Frost’s alleged comments were race-neutral, so any inference of discriminatory intent is

necessarily speculative. See Twombly, 550 U.S. at 555 (“Factual allegations must be enough to

raise a right to relief above the speculative level.”). Accepting as true Doe’s allegation that males

                                                   41
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 42 of 45




of his race are stereotyped as being “[s]exist, oppressive, rapists, including gang rapists, and most

notably, authoritarian,” the third amended complaint provides no basis for inferring that Frost was

relying on those stereotypes, as opposed to the facts and evidence before her, when making the

alleged comments. See ECF No. 57 ¶ 460. Standing alone, Frost’s alleged comments do not

support a plausible claim of race discrimination. Cf. Morales-Cruz v. Univ. of P.R., 676 F.3d 220,

225 (1st Cir. 2012) (holding female plaintiff described as “‘fragile,’ ‘immature,’ ‘unable to handle

complex and sensitive issues,’ engaged in ‘twisting the truth,’ and exhibiting ‘lack of judgment’”

failed to plead a gender discrimination claim because the “admittedly unflattering” terms were

“gender-neutral”); Weinstock v. Columbia Univ., 224 F.3d 33, 44 (2d Cir. 2000) (holding

employer’s use of the words “‘nice’” and “‘nurturing’” provided “no evidence” of gender

discrimination against female plaintiff).

       Doe also fails to plausibly allege race discrimination by Redington. Doe alleges Redington

discriminated against him based on his race when she expelled him without explanation.

ECF No. 57 ¶¶ 471, 473. He alleges expulsion was disproportionate to the severity of his

alleged misconduct, and to the sanctions imposed “in more serious cases of penetrative sexual

assault.” Id. ¶ 471. He provides statistics indicating that, in the years surrounding his expulsion,

the University rarely expelled students found responsible for sexual misconduct or sexual assault,

even in cases involving forced penetration. See id. ¶ 259. For example, he alleges fifteen students

were found responsible for sexual assault in the 2017–18 school year, but he was the only student

expelled. Id. ¶ 259(c). Upon information and belief, Doe alleges the University expelled another

“Asian/Middle Eastern” graduate student about a year before it expelled Doe, and that student’s

sanction was also “grossly disproportionate” to his alleged misconduct. Id. ¶ 472. Doe further

alleges, upon information and belief, that the University treats “Asian/Middle Eastern” students

differently than similarly situated white students, and that “Asian males are found responsible by

                                                 42
    Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 43 of 45




[the University] when a complaint has been filed against them at a rate higher than white

counterparts.” Id. Based on these allegations, Doe alleges “Redington’s and/or Keller’s

decisionmaking shows a pattern of discrimination against Asians/Middle Eastern students.” Id.

       Even assuming Doe’s sanction was disproportionate to his alleged misconduct and more

severe than the sanctions received by other students committing comparable or more serious acts

of sexual misconduct, Doe fails to connect the disproportionate sanction to his race. For example,

Doe does not allege the students who received less severe sanctions for the same or worse conduct

were all white. He alleges one other “Asian/Middle Eastern” graduate student received a

disproportionately harsh sanction. Id. ¶¶ 471–72. The statistics Doe references do not support

his conclusory allegations about a pattern of race discrimination. Without factual support, Doe’s

allegation that “similarly situated” white students are “treated differently” than Asian/Middle

Eastern students is a legal conclusion the Court need not accept as true. See id. ¶ 472; Iqbal,

556 U.S. at 678–79; Whitehead v. Univ. of Ark. ex rel. Chairman of the Bd. of Trs., No. 5:13-CV-

05305, 2014 WL 11531068, at *3 (W.D. Ark. Nov. 21, 2014) (“[Plaintiff’s] characterization

of other employees being ‘similarly situated’ to her is a legal conclusion.”), aff’d sub nom.,

615 F. App’x 392 (8th Cir. 2015) (unpublished).

       Doe’s allegation that “Asian males are found responsible by [the University] when a

complaint has been filed against them at a rate higher than white counterparts” is not aimed at

specific individual Defendants. ECF No. 57 ¶ 472. Doe alleges Redington made the expulsion

decision, but he does not allege she was involved in making any factual determinations of guilt.

See id. ¶ 14. As the adjudicator, Frost determined Doe was responsible for sexual harassment and

sexual assault. Id. ¶¶ 145, 208. But Doe alleges his “hearing was the first Title IX hearing Frost

adjudicated.” Id. ¶ 147. Thus, Doe does not appear to allege Frost engaged in a pattern of

discrimination against Asian males. Because Doe does not connect the alleged pattern of

                                               43
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 44 of 45




discrimination to any of the other individual Defendants, he fails to allege a plausible claim

of race discrimination based on it. Further, Doe provides no statistics or other factual support for

the alleged pattern, so the Court cannot determine if the pattern is significant.

        Because Doe does not plausibly allege that either Frost or Redington discriminated against

him based on his race, Doe’s allegations that Cervantes, Keller, and Braun were deliberately

indifferent to Frost’s and Redington’s discrimination also fail. See id. ¶¶ 469, 474. Doe’s

remaining allegations against the individual Defendants are entirely speculative. He asks the Court

to infer the individual Defendants intentionally discriminated against him because: 1) he is a

racial minority; 2) the Complainants are white females; and 3) the individual Defendants were

biased toward the Complainants and decided against him at various stages of the disciplinary

process. See ECF No. 87 at 32–33; ECF No. 57 ¶¶ 463–70, 473–74. “A mere factual assertion of

unequal treatment or race-motivated conduct is insufficient to survive a Rule 12(b)(6) motion;

instead, a plaintiff must specifically allege the circumstances giving rise to a plausible inference

of racially discriminatory intent.” Rodgers, 56 F. Supp. 3d at 1051 (quoting Odom v. Columbia

Univ., 906 F. Supp. 188, 195 (S.D.N.Y. 1995)). Because Doe “fails to allege facts that support

[his] bare accusations of unequal treatment,” his § 1981 claim fails. Id. 6 Thus, the Court grants

Defendants’ motion to dismiss as to Count 5.

V.      CONCLUSION

        The Court grants Defendants’ motion to dismiss as to Doe’s breach of contract claim as



6 Doe alleges “race was a ‘motivating factor’ in his expulsion.” ECF No. 57 ¶ 476; see also ECF
No. 87 at 31 (“Defendants’ actions were motivated, in part, by Doe’s race and national origin.”).
After Doe filed his third amended complaint, the Supreme Court held a § 1981 plaintiff “must
initially plead and ultimately prove that, but for race, it would not have suffered the loss of a legally
protected right.” Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009,
1019 (2020). The Court rejected the argument that race need only be “a motivating factor.” Id. The
third amended complaint fails to plead a § 1981 claim under either causation standard.
                                                   44
     Case 3:19-cv-00047-RGE-HCA Document 106 Filed 07/17/20 Page 45 of 45




unresisted (Count 7). The Court denies Defendants’ motion to dismiss as to the substantive due

process component of Doe’s due process claim (Count 1). The Court denies Defendants’ motion

to dismiss as to Doe’s equal protection claim (Count 6). The Court does not consider Defendants’

argument that Doe may not seek injunctive relief against most of the individual Defendants. Doe’s

request for declaratory and injunctive relief in Count 8 survives, except to the extent Doe fails to

plead a procedural due process claim. None of the individual Defendants are entitled to absolute

immunity. The Court grants Defendants’ motion to dismiss as to the procedural due process

component of Doe’s due process claim (Count 1) to the extent Doe seeks damages because all

individual Defendants sued in their individual capacities are entitled to qualified immunity on that

claim. The Court denies Defendants’ motion to dismiss as to Doe’s erroneous outcome claim

(Count 2) but grants it as to Doe’s hostile environment and deliberate indifference claims (Counts

3 and 4). The Court grants Defendants’ motion to dismiss as to Doe’s claim for race discrimination

under § 1981 (Count 5). In summary, Counts 1 and 8 survive in part and Counts 2 and 6 survive

in full.

           Accordingly, IT IS ORDERED that Defendants’ Motion to Dismiss Plaintiff John Doe’s

Third Amended Complaint, ECF No. 60, is GRANTED IN PART AND DENIED IN

PART.

           IT IS SO ORDERED.

           Dated this 17th day of July, 2020.




                                                45
